Beoyles, C. J.
1. Counsel for the plaintiff in error argues in his brief that the court erred in overruling ground 2 of the special demurrer to the petition. However, an inspection of the record discloses that the judge sustained that ground of the demurrer, but allowed the plaintiff to amend its petition within thirty days, and that this ruling was not excepted to in the exceptions pendente lite of the plaintiff in error to the rulings upon its demurrers to the petition. The only such rulings therein excepted to were the overruling of the general demurrer and of ground 1 of the special demurrer; and these exceptions, not being argued or referred to in the brief of counsel for the plaintiff in error, are treated as abandoned.
2. This court can not consider grounds of a motion for a new trial, complaining of the refusal of the judge to comply with certain requests to charge, unless the grounds show affirmatively that the requests to charge were in writing. Little v. West, 145 Ga. 563 (2) (89 S. E. 682) ; Dumas v. Stafford, 22 Ga. App. 365 (4) (95 S. E. 1009). The statement in such grounds, that the desired charges “were duly requested within the time required by law,” does not show affirmatively that the requests to charge were in writing. Under this ruling, grounds 6 to 10 inclusive of the amendment to the motion for a new trial can not be considered.
3. The remaining special grounds of the motion for a new trial show no reversible error, and the verdict was authorized by the evidence.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.